
QuickLinks -- Click here to rapidly navigate through this document




AGREEMENT FOR CONSULTING SERVICES


        THIS AGREEMENT FOR CONSULTING SERVICES (this "Agreement") is made
effective as of April 1, 2002 (the "Effective Date") by and between Inet
Technologies, Inc., a Delaware corporation having a principal place of business
at 1500 N. Greenville Ave, Richardson, Texas 75081 ("INET"), and Epygi
Technologies, Ltd., a Texas limited partnership having a principal place of
business at 5040 Addison Circle #225, Addison, Texas 75001 ("CONTRACTOR"). The
term CONTRACTOR shall refer to the officers, directors, employees and agents of
CONTRACTOR.

WITNESSETH

        WHEREAS, INET desires to retain the services of the CONTRACTOR, and
CONTRACTOR agrees to provide such services to INET, subject to the terms and
conditions of this Agreement;

        NOW, THEREFORE, in consideration of the premises and the mutual promises
hereinafter set forth, the parties agree as follows:

1.The term for providing services under this Agreement (the "Term") shall be
from the date of this Agreement until terminated by either party upon thirty
days written notice to the other, which termination shall also terminate all
Statements of Work (herein so called) hereunder unless a separate term
commitment is set forth therein.

2.During the Term of this Agreement, CONTRACTOR shall perform services as set
forth and more particularly described in a Statement of Work signed by both
parties. Such services shall be performed under the direction of the INET
Representative whom INET may designate to CONTRACTOR. CONTRACTOR shall perform
all services hereunder in accordance with industry standards, observing all
milestones and otherwise complying with all quality and other standards as may
be determined by INET.

3.INET agrees to pay the CONTRACTOR in consideration of the services performed
hereunder as provided in the Statement of Work. CONTRACTOR shall submit a
statement for services performed, with a brief description of the services
performed and a listing of the number of CONTRACTOR employees who performed such
activities and a listing of each employee's rate. The statement shall be
submitted to the INET representative who shall review and approve such statement
and submit such statement for prompt payment. Payment terms shall be thirty
(30) days from date of invoice.

4.CONTRACTOR's statement shall also set forth the amount of reimbursable travel
and living expenses, if any, and be accompanied by such supporting documentation
as INET reasonably requests.

5.CONTRACTOR and its agents and employees are independent contractors and shall
be free to exercise discretion and independent judgment as to the method and
means of performance of the services in connection with the assignments made
hereunder by INET. Neither CONTRACTOR nor any of its employees are employees of
INET and neither shall, by virtue of this Agreement, be entitled to any benefits
or privileges provided by INET to its employees. CONTRACTOR shall not represent
itself as an agent of INET and may not commit or obligate INET in any way to
other parties. CONTRACTOR also agrees that during the Term of this Agreement,
CONTRACTOR will not act in any manner which compromises INET or implies INET's
endorsement of any product.

6.In view of the confidential relations contemplated hereunder between
CONTRACTOR and INET, and in consideration of the payments to be made to
CONTRACTOR as herein set forth, CONTRACTOR and Inet agree that:

a.all hardware, firmware and software inventions and all technical or business
innovations and writings or other works of authorship for INET's products or
related technology that are

1

--------------------------------------------------------------------------------

made, created or conceived by CONTRACTOR during the Term of this Agreement
(whether or not patentable or copyrightable and whether made solely by
CONTRACTOR or jointly with others) in the course of performing the services
under this Agreement, or which results from information derived from INET or its
employees shall be the exclusive property of INET or its nominees whether or not
patented or copyrighted and without regard to any termination of this Agreement;

i.CONTRACTOR hereby assigns to INET all of its rights, title and interest in and
to (1) all inventions for INET's products or related technology that are made or
conceived by the CONTRACTOR in the course of performing services for INET during
the Term of this Agreement whether patentable or not ("Inventions") and (2) any
and all patent applications and patents for the Inventions, in any and all
countries of the world..

ii.CONTRACTOR hereby assigns to INET all of its rights, title and interest in
and to (1) all other works of authorship for INET's products or related
technology that are created by the CONTRACTOR in the course of performing
services for INET during the Term of this Agreement including, without
limitation, computer programs and listings of any type ("Works of Authorship"),
and (2) all of its copyrights in the Works of Authorship, in any and all
countries of the world. CONTRACTOR further agrees not to assert any moral rights
in connection with the Works of Authorship.





b.CONTRACTOR will assist INET and its nominees as reasonably necessary
(including, without limitation, by assigning to INET any and all Inventions and
Works of Authorship if for any reason this Agreement does not qualify as an
assignment of such rights) during and subsequent to the Term of this Agreement
(entirely at INET's or its nominees' expense) to obtain for INET's or its
nominees' benefit patents, copyright registrations or other forms of legal
protection for the Inventions and Works of Authorship in any and all countries
of the world, including any perfection of the intellectual property rights as
provided for in this Paragraph 6. INET shall promptly reimburse CONTRACTOR for
reasonable labor costs incurred by CONTRACTOR to assist INET in obtaining
patent, copyright, or other forms of legal protection for INET's intellectual
property.

c.CONTRACTOR will make and maintain adequate and current written records of all
Inventions and Works of Authorship, in the form of notes, sketches, drawings or
reports relating thereto, which records shall be available to INET at all times;

d.except as an authorized representative of INET may otherwise consent in
writing, CONTRACTOR will not disclose at any time either during or subsequent to
the Term of this Agreement, any information, knowledge or data of INET (or
information which INET has received in confidence from a third party) [the terms
"confidential information" and "proprietary information" are used
interchangeably in this Agreement and refer to INET's confidential information
as well as the confidential information received from third parties which INET
is obligated to maintain in confidence] which CONTRACTOR may receive, develop or
obtain during said Term, relating to inventions, discoveries, formulae,
processes, methods, machines, compositions, computer programs, accounting
methods, or business plans and information systems, or other proprietary
matters, and CONTRACTOR shall not use such confidential information, knowledge
or data outside this consultation except as the President and Chief Executive
Officer of INET may otherwise consent in writing. The confidentiality
obligations provided in this paragraph shall not apply to any information that
CONTRACTOR can demonstrate (i) was actually known to CONTRACTOR prior to the
execution of this Agreement, or (ii) was properly obtained or evolved by
CONTRACTOR independently of such confidential information and apart from
performing services for INET under this Agreement, all without breach of any
confidential relationship, or (iii) became publicly

2

--------------------------------------------------------------------------------

available without act of CONTRACTOR, or (iv) is independently available to
CONTRACTOR from a third party who is not under restriction or duty imposed by
INET;

e.all data, computer programs, designs, drawings, blueprints, tracings, plans,
layouts and specifications, and any and all other intangible and tangible
information or works (written or otherwise), including, but not limited to, any
and all written information which may be or has been furnished to CONTRACTOR and
that may be produced, prepared, or designed by CONTRACTOR in performing the
services under this Agreement (the "Work Product") shall be, become, and remain
the exclusive property of INET. CONTRACTOR shall not make copies of any Work
Product except to the extent absolutely required to enable CONTRACTOR to perform
its services under this Agreement. Upon the termination of this Agreement or
upon completion of the services performed hereunder or upon earlier request by
INET, any and all Work Product, together with all copies and reprints in
CONTRACTOR's possession, custody, or control, shall be promptly transferred and
delivered to INET and CONTRACTOR shall thereafter make no further use or
utilization, either directly or indirectly, of any Work Product. CONTRACTOR
shall certify to INET that its obligations under this paragraph has been
complied with;

f.in the conduct of work under this Agreement, CONTRACTOR shall not communicate
or otherwise disclose to INET confidential or proprietary information, including
trade secrets, of others.

g.INET acknowledges that prior to the date of commencing work for INET,
CONTRACTOR developed and acquired and further that CONTRACTOR has continued and
will continue to develop or acquire its own proprietary technology unrelated to
INET's products or related technology, as well as general experience, skills and
knowledge recorded in the unaided memory of its employees ("CONTRACTOR
Information"). INET acknowledges and agrees that CONTRACTOR shall at all times
own the CONTRACTOR Information and may use and disclose such information in its
business so long as the INET confidential and proprietary information is not
used or disclosed. The provisions of this paragraph shall survive the
termination or expiration of this Agreement.



7.CONTRACTOR represents and warrants to INET that:

a.With respect to any information, knowledge or data disclosed by CONTRACTOR to
INET in the performance of the Agreement, the CONTRACTOR has the full and
unrestricted right to disclose the same; and that INET shall have the
unrestricted right anywhere in the world to copy, make, use, have made, sell or
license any product based on such disclosed information, knowledge or data; and

b.CONTRACTOR is free to undertake the services required by this Agreement and
that there is no conflict of interest between CONTRACTOR's performance of this
Agreement and any obligation CONTRACTOR may have to other parties.

        INET represents and warrants to CONTRACTOR that:

a.The disclosure of any information by INET to CONTRACTOR pursuant to this
Agreement does not violate or infringe any rights of any third party; and

b.INET is free to enter into and perform this Agreement in accordance with its
terms.



8.CONTRACTOR agrees to obtain from each and every employee (full and part-time),
contract employee (full and part time), agent, officer and director who is
employed to assist or is in any way associated with any work to be performed by
INET a fully executed confidentiality agreement and assignment of intellectual
property rights at least as protective of INET's rights as the provisions by
which CONTRACTOR is bound pursuant to this Agreement.

3

--------------------------------------------------------------------------------

9.Intentionally deleted.

10.CONTRACTOR agrees to the following Covenant Not to Compete:

As an independent covenant and in consideration of the payments which are made
by INET, CONTRACTOR agrees that during the Term of this Agreement and for a
period of twelve (12) months following the completion of any services performed
hereunder, CONTRACTOR will not perform services that are the same as or similar
to the services performed by Contractor under this Agreement for any person or
entity anywhere in the world. CONTRACTOR agrees that this covenant is proper and
necessary inasmuch as INET confidential and proprietary information may be
inevitably disclosed to INET's competitors by the performance of the same work
for a competitor of INET since such technical information is of a nature that it
cannot be readily separated from the application of basic engineering
principles.

11.Except as expressly stated in paragraph 10 above, CONTRACTOR shall not be
prohibited from engaging in engineering and design services or from using any
basic engineering principles and basic engineering knowledge in the possession
of CONTRACTOR.

12.CONTRACTOR will obtain at its expense all insurance (including, but not
limited to, workman's compensation, liability and automobile) necessary or
prudent in connection with the services to be performed hereunder, and shall be
wholly responsible for the payment of all taxes (including but not limited to
social security—employer contribution) due or owing as a result of work
performed by employees and contractors of CONTRACTOR. CONTRACTOR shall also be
responsible for the appropriate withholding of employee's taxes as required by
the governmental taxing authorities and compliance with all other applicable
laws. CONTRACTOR agrees to indemnify and hold INET harmless for any willful
infringement or misappropriation of any patent or confidential/proprietary
information or copyright; provided that CONTRACTOR shall not be obligated to
indemnify INET or hold it harmless where such infringement or misappropriation
arises solely from the use by CONTRACTOR of information provided by INET.
CONTRACTOR further agrees to hold INET harmless from any causes of action that
may be brought by any taxing authorities in connection with payment and
withholding of taxes.

13.Nothing in this Agreement shall be construed as creating a license for
CONTRACTOR to use the technology, copyrights or INET's Know How or proprietary
information in any future work of CONTRACTOR.

14.This Agreement shall expire at the end of the Term of this Agreement unless
it is extended by mutual written agreement of the parties hereto. The provisions
of paragraphs 6, 10, 12 and 17 shall survive the termination of this Agreement.

15.This Agreement shall be governed by and construed in accordance with the laws
of the State of Texas.

16.The compensation set forth on this Agreement shall be the sole compensation
payable to CONTRACTOR by INET for any services rendered hereunder, and no
additional compensation or fee shall be payable by INET to CONTRACTOR by reason
of any benefit gained by INET directly or indirectly through CONTRACTOR's
efforts on Inet's behalf, nor shall INET be liable in any way for any additional
compensation or fee unless INET shall have expressly agreed thereto in writing.

17.CONTRACTOR may disclose that it is providing programming services for INET
but shall not (i) disclose the specific nature of the services being performed
or (ii) publicly reveal any of the terms and conditions of this Agreement.

18.This Agreement may not be assigned or transferred without the prior written
consent of both parties.

4

--------------------------------------------------------------------------------

19.Neither party will actively solicit the other party's employees for
employment.

20.This Agreement shall constitute the sole agreement between the parties hereto
with respect to the subject matter hereof and shall supersede any and all prior
agreements or understandings relating to the subject matter hereof. No change or
amendment of this Agreement shall be binding unless in writing and signed by
both parties.

IN WITNESS WHEREOF, the parties hereto have duly executed the Agreement, in
duplicate, by the respective officers thereunto duly authorized, to be effective
as of the day and year first written above.

Inet Technologies, Inc.   Epygi Technologies, Ltd.
By: /s/ Jeffrey A. Kupp
 
By: Epygi Labs GP, LLC, its General Partner
Name Jeffrey A. Kupp
 
      By: /s/ George Saleh
Title VP
 
      Name: George Saleh
 
 
      Title: VP

5

--------------------------------------------------------------------------------

Exhibit A
Form of Statement of Work

Statement of Work #       
Dated                         , 200    
Under the Agreement for Consulting Services dated April 1, 2002

METHOD OF COMPENSATION:

COMMITMENT OF RESOURCES

DESCRIPTION OF WORK TO BE PERFORMED:

Milestones:

Deliverables:

Requirements for Acceptance of Work:

Inet Responsible Person:

STATEMENT OF WORK #    
AUTHORIZED BY:   ACCEPTED BY:
Inet Technologies, Inc.
 
Epygi Technologies, Ltd.
By:
 


--------------------------------------------------------------------------------


 
By:
 


--------------------------------------------------------------------------------


Name:
 


--------------------------------------------------------------------------------


 
Name:
 


--------------------------------------------------------------------------------


Title:
 


--------------------------------------------------------------------------------


 
Title:
 


--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------



QuickLinks


AGREEMENT FOR CONSULTING SERVICES
